Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 7 June 2020.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kanno (US PG PUB No. 20170262365)
As per claim [1,9] a memory system connectable to a host, the memory system comprising:
a nonvolatile memory (see FIG 2: 3) including a plurality of blocks (see FIG 4 and [0084]) and
a controller electrically connected to the nonvolatile memory and configured
to control the nonvolatile memory (see [0089]),  wherein the controller is configured to create a plurality of regions (see e.g., [0610]), each of which is a subset of the 
to allocate, when receiving a write command including a first identifier of a plurality of identifiers for accessing the regions from the host (see [0328]), one block of a common free block group shared by the regions as a first write destination block for the region corresponding to the first identifier (see [0593]),
to write first data associated with the write command to the first write destination block, and to notify the host of (i) an identifier of the first data, (ii) a block address of the first write destination block, and (iii) an offset indicative of a storage location in the first write destination block to which the were first data is written as an address record request (see [0149]),
[The block and page address as disclosed by Kanno is taken as block and offset as recited in the claims. Kanno discloses the FTL is maintained at the host, where the FTL maintains a correspondence with an identifier of the data (e.g., LBA) and the location of the data (see FIG 2: 44A and [0091]).] 
to read, when receiving a read command including a first physical address indicative of the block address and the offset from the host, the first data from the nonvolatile memory based on the first physical address (see [0428]);
to allocate, when receiving a copy command including a block address of a copy source block of blocks belonging to the region corresponding to the first identifier, and an identifier of a copy destination target region indicative of the first identifier from the host, one block of the common free block group as a first copy destination block for the region corresponding to the first identifier (see [0462]), and
to copy target data from the copy source block to the first copy destination block, and to notify the host of (i) an identifier of the copy target data, (ii) a block address of the first copy destination block, and (ii) an offset indicative of a location in the first copy 
As per claim [2,11] the memory system of claim 1, wherein
the controller is configured, when the first write destination block is filled with data by writing of a first data portion which is a part of the first data, to allocate one block of the common free block group as a second write destination block for the region corresponding to the first identifier, and to write a second data portion which is a remaining part of the first data to the second write destination block (see [0606]).
As per claim 3, the memory system of claim 2, wherein
the controller is configured to notify an identifier of the first data portion of the write first data, the block address of the first write destination block, an offset indicative of a storage location in the first write destination block to which the first data portion is written, an identifier of the second data portion of the first, a block address of the second write destination block, and an offset indicative of a storage location in the second write destination block to which the second data portion is written to the host as the address record request (see [0147])
[The controller notifies the host of locations where the data is written (i.e., first write destination block, second destination block, etc.) (see [0327]).] 
As per claim [4,12] the memory system of claim 1, wherein
the controller is configured, when the first copy destination block is filled with data by copying of a third data portion which is a part of the copy target data in the copy source block, to allocate one block of the common free block group as a second copy destination block for the region corresponding to the first identifier, and to copy a fourth data portion which is a remaining part of the copy target data to the second copy destination block (see [0709])
As per claim [5,13] the memory system of claim 4, 
wherein the controller is configured to notify the host of an identifier of the third data portion of the copy target data, the block address of the first copy destination block, an offset indicative of a storage location in the first copy destination block to which the third data portion is copied, an identifier of the fourth data portion of the copy target data, a block address of the second copy destination block, and an offset indicative of a storage location in the second copy destination block to which the fourth data portion is copied as the address change request (see [0147])
[The controller notifies the host of locations where the data is written (i.e., first write destination block, second destination block, etc.) (see [0327]).] 
	As per claim [6,14] the memory system of claim 1,
wherein each of the blocks belongs to one of the regions, and the same block does not simultaneously belong to different regions (see [0172])
As per claim 7, the memory system of claim 1,
wherein the controller is configured, when the copy command is a first type of copy command for copying each valid data included in the copy source block (see e.g., [0597]), to copy each valid data included in the copy source block to the first copy destination block based on map information notified from the host which indicates whether each data included in the copy source block is valid data or invalid data (see [0524]), and to notify, for each copied valid data, information indicative of an identifier of the valid data, the block address of the first copy destination block, and an offset indicative of a storage location in the first copy destination block to which the valid data is copied to the host as the address change request (see [0528]).
As per claim 8, the memory system of claim 1, 
wherein the controller is configured, when the copy command is a second type of copy command designating the block address of the copy source block (see e.g., [0167]), an offset indicative of a storage location in the copy source block in which 

RESPONSE TO ARGUMENTS
Applicant’s arguments, see PAGE 10, filed 26 August 2021, with respect to rejection of claims under Hashimoto have been fully considered and are persuasive.  The rejection of claims 1-14 under Hashimoto has been withdrawn. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137